UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-5715



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

DOUGLAS BRADLEY, a/k/a New York Dougie,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-94-26)


Submitted:   June 20, 1996                 Decided:   June 27, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Joseph Thomas Love, Jr., Charlottesville, Virginia, for Appellant.
Stephen Urban Baer, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Bradley appeals from the imposition of a ninety-month

sentence for distribution of cocaine base in violation of 21 U.S.C.

§ 841(a)(1) (1988). Bradley's attorney has filed a brief in accor-

dance with Anders v. California, 386 U.S. 738 (1967), raising one
potentially meritorious issueCthat certified copies of Bradley's

prior convictions demonstrating the fact of prior legal represen-

tation should not have been considered by the sentencing court

because Bradley did not learn of their existence in time to suf-
ficiently investigate their validity. Without these copies, the

attorney argues, there would be no evidence that Bradley was
represented on either of these convictions and therefore they could

not have been used to increase his criminal history category under

Burgett v. Texas, 389 U.S. 109 (1967).
     During the sentencing hearing Bradley's counsel expressed a

desire to have more time to investigate the certified copies of
conviction but failed to specifically object to their admission.

Accordingly, as we discern no evidence of plain error, we hold that

Bradley has waived review of this claim. United States v. Olano,
507 U.S. 725 (1993).

     In accordance with the requirements of Anders, we have

examined   the   entire   record   in   this   case   and   find   no   other

meritorious issues for appeal. We therefore affirm Bradley's

sentence and require that counsel inform Bradley, in writing, of

his right to petition the Supreme Court of the United States for
further review. If Bradley requests that a petition be filed, but

                                    2
counsel believes that such a petition would be frivolous, then

counsel may move this Court for leave to withdraw from representa-

tion. Counsel's motion must state that a copy thereof was served on

Bradley.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
Court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3